 In the Matter of A. W. FRANKLIN MANUFACTURING CORPORATION ANDFRANKLIN AIRLOOP CORPORATION, EMPLOYERandUNITED ELECTRI-CAL, RADIO c^, MACHINE WORKERS OF AMERICA, CIO, PETITIONERIn the Matter of A. W. FRANKLIN MANUFACTURING CORPORATION ANDFRANKLIN AIRLOOP CORPORATION, EDIPLOYi.RandLOCAL UNIONNo. 3, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL,PETITIONERCasey Nos. 2-R-6224 and 3-R-G733, respectively.-DecidedSeptember30, 1946Messrs.David K. ShappiroandMark G. Lauter,of New York City,for Franklin and Airloop.Mr. Frank Schneider,byMissMildredRoth,of New York City, forthe United.Mr. Harold Stern,of NewYork City,for the IBEW.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed, a consolidated hearing in thesecases was held at New York City, on August 16, 1946, before JackDavis, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error, and are hereby affirmed.Upon the entire record in these cases, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF TILE EMPLOYERA. W. Franklin Manufacturing Corporation, herein called Franklin,'and Franklin Airloop Corporation, herein called Airloop,1 are separatecorporate entities, each engaged in the making of radio parts.Theirprincipal office is in a building at New York City, on two floors ofwhich Franklin conducts manufacturing operations.During 1945,Franklin shipped to its plant un New York City raw materials, con-1 The petitions were amended at the hearing to show the coiiect names of the Employer.71N.L R.B,No 17.142 A.W. FRANKLIN MANUFACTURING CORPORATION143sisting principally of brass and bakelite,valued at approximately$300,000, approximately 60 percent of which was shipped to the plantfrom outside the State of New York. During the same period,Frank-lin finished at its New York City plant products valued at approxi-mately $1,000,000, of which 70 percent was shipped outside the Stateof New York.Franklin also operates a plant at Hoboken, New Jersey,which is not directly concerned in this proceeding.In June 1946 Franklin and Airloop began the production of radioparts at a plant at Long Island City,New York. Between June 1946and August 1946 Franklin and Airloop purchased for their manufac-turing operations at this plant raw materials valued at about $14,000,the greater part of which was brought to the plant from points outsidethe State of New York.During this period, the two corporationsfinished radio parts at this plant valued at approximately$70,000, ofwhich 60 percent was shipped to points outside the State of New York.Franklin and Airloop admit, andwe find, that they and each ofthem is engaged in commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, the peti-tioner in Case No. 2-R-6724, herein called the United, is a labor organ-ization affiliatedwith the Congress of Industrial Organizations,claiming to represent employees of the Employer.LocalUnion No. 3, International Brotherhood of ElectricalWorkers, the petitioner in Case No.2-R-6733, herein called the IBEW,is a labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employerrefuses to recognizethe Unitedor the IBEW as theexclusive bargaining representative of employees of the Employeruntil either petitioner has been certifiedby theBoard in an appropriateunit.We find thata questionaffectingcommerce has arisen concerningthe representation of employees of the Employer,within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe United contends that production and maintenance employees ofFranklin and Airloop at the New York CityandLong Island Cityplants constitute a single appropriate bargaining unit.The IBEWcontends that production and maintenance employees of Franklin andAirloop at the Long Island City plant constitute a separate appro-717734-47-vol. 71-11 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate bargaining unit.Franklin and Airloop take no positionrespecting the unit or units of their employees appropriate for bargain-ing purposes.Franklin is a New York corporation, approximately 11 years old,Its president is Albert W. Franklin, and its vice president and treas-urer, Jack Poster.These two men, their wives, and members of theirfamilies constitute the six stockholders of the corporation which hasits offices and principal manufacturing operations upon two floors 2 ofa building at 175 Varick Street, New York City, herein called the NewYork City plant.The building was formerly leased but since January1, 1946, is rented on a month-to-month basis.Upon these premises isa tool and die shop and a fabricating department for metal and Bake-lite stampings.As of July 30, 1946, there were approximately 175production and maintenance employees engaged in manufacturing op-erations at this plant.In 1944, Franklin opened a plant at Hoboken, New Jersey, where itispresently conducting molding and assembly operations for radioparts.As of July 30, 1946, there were approximately 45 employeesat the Hoboken plant.3About August 1945 some experimental work was started at the NewYork City plant to develop a built-in radio antenna.Airloop wasformed as a separate business corporation to handle the manufactureand sale of the new project.The two officers of Franklin serve asthe two officers of Airloop and control all stock in the lattercorporation 4In June 1946 Franklin purchased a 4-story building at Long IslandCity, New York, about 30 minutes' travel distance from the New YorkCity plant.The first floor of the building is rented to an outside con-cern.The fourth floor was rented by Franklin to Airloop for thelatter'smanufacturing operations.Franklin occupies the two otherfloors for its production work.Employees and equipment were trans-ferred to the Long Island City plant from the New York City plant.The record does not disclose how many employees may have beenshifted from the pay roll of Franklin to the pay roll of Airloop or theamount of equipment transferred from one corporation to the other.Delays in receiving and installing equipment at the new plant andwork stoppages due to labor disputes caused some reshifting from oneplant to the other.Production employees at both plants are, for themost part, semi-skilled operators and assemblers.There are some tool2The floor area includes 13,000 square feet on the sixth floor and 6,000 square feet onthe eighth floor.8 As a result of a consent election conducted in August 1946, employees at the Hobokenplant are presently represented by the United and bargain with their Employer as a plantgroup.4There are only four stockholders in Airloop. Jack Poster and Albert W Franklin ownstock as individuals, and Albert W. Franklin holds other stock as trustee for his children. A.W. FRANKLIN MANUFACTURING CORPORATION145and die makers at the New York City plant who work on dies for bothcorporations.As of July 30, 1946, there were at the Long IslandCity plant approximately 20 employees of Airloop and approximatelyi 0 employees of Franklin.These employees, listed on separate payrolls, are paid in cash.When no work is available for one corporation,they are hired to do available work in the production departments ofthe other corporation.Employees of Franklin and Airloop at theLong Island City plant use a common cloak and rest room facilities.The two officers, Albert W. Franklin and Jack Poster, control themanagement of both corporations.Under them is an executive super-intendent, Joseph Vananzi, who directs the manufacturing operationsof Franklin and Airloop at New York City, Hoboken, and LongIsland City.Direct supervision of all production work is delegatedby Vananzi to four foremen, one each at the New York City and Ho-boken plants, and two at the Long Island City plant for the workperformed for Franklin and Airloop, respectively.These foremenhave authority to hire and discharge employees for operations undertheir respective supervision.All labor and production policies, how-ever, emanate from Vananzi and the corporate officers.Employees atboth plants have been the subject of organization by both petitioninglabor unions, who claim substantial representation among them.In view of the common ownership and control of production opera-tions and of labor policies, we find that Franklin and Airloop constitutea single employer within the meaning of Section 2 (2) of the Act.-5We further find that production and maintenance employees of Frank-lin and Airloop at the New York City and Long Island City plantsconstitute a single appropriate unit for bargaining purposes.The petitioning unions agree, and we find, that the chauffeur at theNew York plant, who drives c-, station wagon for messenger servicefrom one plant to the other, and shipping clerks, inspectors, porters,and matrons should be included in the bargaining unit.They furtheragree, and we find, that draftsmen at the New York City plant andclerical and supervisory employees 6 at both plants should be excludedfrom the bargaining unit.They disagree as to the watchman at theNew York City plant. The United would include, and the IBEWwould exclude, the watchman.The watchman is stationed at the em-ployees' entrance to watch the time clock and to see that employeescheck in and out of the plant properly and that strangers do not enterthe plant without authorization.The watchman has no other duties.We will include the watchman in the bargaining unit.?Matter of Arnolt Motor Company, et al., 68 N.L. R. B. 868.° The foremen at both plants are supervisory employees. The assistant forelady at theNew York City plant has no supervisory duties, but functions as an inspector.As aninspector, the assistant foreladyis deemed includedin thebargaining unit.7Matter ofHannah Pickett Mills Company,69 N. L.R. B. 413. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that production and maintenance employees of Franklinand Airloop at the New York City and Long Island City plants, includ-ing the chauffeur, shipping clerks, inspectors, porters, matrons, andwatchmen, but excluding draftsmen, clerical employees, and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with A. W. Franklin ManufacturingCorporation and Franklin Airloop Corporation, New York City andLong Island City, New York, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine Whether they desire to be repre-sented by United Electrical, Radio & Machine Workers of America,CIO, or by Local Union No. 3, International Brotherhood of Electri-calWorkers, AFL, for the purposes of collective bargaining, or byneither.